DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election, without traverse, of Group I (claims 1-25) in response to the to the restriction requirement dated June 24, 2022 is hereby acknowledged.  Applicant made its election in its reply filed July 19, 2022.
Accordingly, claims 1-25 have been examined in the instant action in accordance with Applicant’s election whereas claims 26-40 have been withdrawn from consideration as drawn to a non-elected invention.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7, 9-11, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over claims 1, 2, 6-10 and 13-16 of U.S. Patent No. 11,248,375 (‘375 patent) (issued February 15, 2022). 
Although the claims at issue are not identical in that the coating of the method claims of the ‘375 further comprise a plurality of pin holes that provide for water vapor transmission across the coating, the two sets of claims are not patentably distinct from each other because they are both drawn to a method of making a gypsum panel, comprising: depositing a gypsum slurry onto a surface of a fiberglass mat opposite a continuous barrier coating penetrating a portion of the fiberglass mat; and allowing the gypsum slurry to set to form a gypsum core, wherein the gypsum slurry penetrates a remaining fibrous portion of the fiberglass mat such that voids (holes) in substantially all not filled by the coating are substantially eliminated, and wherein the gypsum panel passes a hydrostatic head test against water leakage. 
Thus, the instant claims are unpatentable over the ‘375 patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 13 and 17-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Thomas (US 2016/0222646 A1 to Thomas et al., published August 4, 2016).
Thomas discloses a method of making a gypsum panel that includes a gypsum core having gypsum slurry deposited on a fiberglass mat and having a continuous barrier coating set thereupon, the coating penetrating a portion of the fiberglass mat opposite the gypsum core, wherein the gypsum penetrates a fibrous portion of the fiberglass mat such that voids (holes) in the fiberglass mat are substantially eliminated (abstract; [0008] to [0011]; [0024] to [0028]; [0040]; Figs 1 and 2; claims 10 and 11 of Thomas).  The coating can be present in an amount of about 1-9 pounds per 100 square feet and can include a filler, wherein suitable polymer/resin binders include a styrene-butadiene rubber, styrene-acrylate copolymer latex or a hydrophobic latex adhesive, wherein the coating can possess a thickness of from about 0.1 to 0.3 mm (about 0.1 mm is about 100 microns), and wherein the gypsum slurry can be deposited onto the fiberglass mat via mechanical vibration or roll coating (a form of “thin film deposition” according to paragraph 75 on page 27 of Applicant’s specification) ([0026]; [0027]; [0046] to [0048]; [0050]; [0052]; [0061]; [0062]; [0078]; [0093]; claims 5 and 18 of Thomas).  It is the examiner’s position that “about 9 lb/MSF” would encompass “about 10 lb/MSF” as recited in present claim 3.
Thomas further discloses the filler as an inorganic filler present in an amount of about 75-97 percent of the coating (remainder is the binder, such as a latex acrylic polymer binder) ([0046]; [0047]; claim 5 of Thomas). In certain embodiments, allowing the gypsum slurry to set includes drying the gypsum slurry, such as in an oven (heating) or by another suitable drying mechanism ([0095]).  In Figures 4, 5 and 7, Thomas discloses results of hydrostatic head test (HHT) and passing rates of its examples that are over 90%, water loss of less than 0.25 inches and water gain of less than 5.6 percent ([0099]; [0100]; [0105] and [0107]; claim 10 of Thomas).  The coating can include, inter alia, water, surfactant/wetting agent and an ammonia compound the latter which would provide a basic pH greater than 7 ([0049]).
Thus, the instant claims are anticipated by Thomas.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as unpatentable over Thomas.
Thomas was discussed above.  Although Thomas may not expressly teach the viscosity and weight percent ratios that are recited in dependent claims 12 and 14-16, Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the present claims are unpatentable over Thomas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



July 30, 2022